                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

SHALOLA SIMMONS, Individually and on                                                  PLAINTIFF
behalf of the Statutory Wrongful Death
Beneficiaries of Jeffrey Dale Simmons,
Deceased

v.                                                  CIVIL ACTION NO. 4:19-CV-148-DMB-JMV

CVS MISSISSIPPI PHARMACY, LLC; and                                                DEFENDANTS
GRADY L. SAXTON, Pharmacist

                                   PROTECTIVE ORDER

       It is hereby ordered that the following restrictions and procedures shall apply to certain
information, documents and excerpts from documents produced by the parties in this case:

       1. Counsel for any party may designate any document, information contained in a
          document, information revealed in an interrogatory response or information revealed
          during a deposition as confidential if counsel determines, in good faith, that such
          designation is necessary to protect the interests of the client. Information and
          documents designated by a party as confidential will be stamped
          “CONFIDENTIAL.” Confidential information or documents may be referred to
          collectively as “confidential information.”

       2. Unless ordered by the Court, or otherwise provided for herein, the confidential
          information disclosed will be held and used by the person receiving such information
          solely for use in connection with the above-captioned action.

       3. In the event a party challenges another party’s confidential designation, counsel shall
          make a good faith effort to resolve the dispute, and in the absence of a resolution, the
          challenging party may thereafter seek resolution by the Court. Nothing in this
          Protective Order constitutes an admission by any party that confidential information
          disclosed in this case is relevant or admissible. Each party specifically reserves the
          right to object to the use or admissibility of all confidential information disclosed, in
          accordance with applicable law and Court rules.

       4. Information or documents designated as “Confidential” shall not be disclosed to any
          person, except:



                                                1
       a. The requesting party and counsel, including in-house counsel;

       b. Employees of such counsel assigned to and necessary to assist in the
          litigation;

       c. Consultants or experts assisting in the prosecution or defense of the matter, to
          the extent deemed necessary by counsel;

       d. Any person from whom testimony is taken or is to be taken in this case,
          except that such a person may only be shown that confidential information
          during and in preparation for his/her testimony and may not retain the
          confidential information; and

       e. The Court, if authorized by court order after following the procedure in
          paragraph 8 below.

5. Prior to disclosing or displaying the confidential information to any person, counsel
   shall:

       a. inform the person of the confidential nature of the information or documents;
          and

       b. inform the person that this Court has enjoined the use of the information or
          documents by him/her for any purpose other than this litigation and has
          enjoined the disclosure of that information or documents to any other person.

6. The confidential information may be disclosed to and discussed with the persons
   identified in Paragraphs 4(c) and (d) only on the condition that prior to any such
   disclosure or discussion, each such person shall be asked to sign an agreement to be
   bound by this Order in the form attached hereto as Exhibit A. In the event such
   person refuses to sign an agreement in the form attached as Exhibit A, the party
   desiring to disclose the confidential information may seek appropriate relief from the
   Court.

7. The disclosure of a document or information without designating it as Confidential
   Information shall not constitute a waiver of the right to designate such document or
   information as Confidential Information provided that the material is designated
   pursuant to the procedures set forth herein no later than the latter of fourteen (14)
   days after the close of discovery or fourteen (14) days after the document or
   information’s production. If so designated, the document or information shall


                                        2
   thenceforth be treated as Confidential Information subject to all the terms of this
   Stipulation and Order.

8. Any party wishing to file any information designated as confidential must first file,
   pursuant to and in accordance with L.U.Civ.R. 79, a motion to file the information
   under seal. If the party moving to seal is the party to whom the information was
   produced, the party who designated the information as confidential must file a
   response, which must provide the Court with the basis for sealing the information and
   include the memorandum and proposed order required by L.U.Civ.R. 79. If the
   motion to seal is denied, the information may be filed without sealing.
   Notwithstanding anything to the contrary herein, any use or disclosure at trial of
   information designated as confidential will be determined by the trial judge.

9. At the conclusion of litigation, the confidential information and any copies thereof
   shall be promptly (and in no event later than thirty (30) days after entry of final
   judgment no longer subject to further appeal) returned to the producing party or
   certified as destroyed, (to the extent commercially reasonable), except that the
   parties’ counsel shall be permitted to retain their working files on the condition that
   those files will remain confidential.

The foregoing is entirely without prejudice to the right of any party to apply to the Court
for any further Protective Order relating to confidential information; or to object to the
production of documents or information; or to apply to the Court for an order compelling
production of documents or information; or for modification of this Order. This Order
may be enforced by either party and any violation may result in the imposition of
sanctions by the Court.

       SO ORDERED this the 27th day of February, 2020.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE




                                         3
       The foregoing Agreed Protective Order has been reviewed and consented to by the
following counsel of record
                                 /s/ Carson H. Thurman
                                 Stefan G. Bourn, MSB# 9794
                                 Carson H. Thurman, MSB# 104871
                                 MARON MARVEL BRADLEY & ANDERSON LLC
                                 200 South Lamar Street
                                 City Centre
                                 Post Office Box 22803
                                 Jackson, Mississippi 39225-2608
                                 Telephone: 601-812-6630
                                 Facsimile: 601-206-0119
                                 cthurman@maronmarvel.com
                                 sbourn@maronmarvel.com
                                 Counsel for Mississippi CVS Pharmacy, LLC
                                 (incorrectly sued as CVS Mississippi Pharmacy, LLC)
                                 and Grady L. Saxton



                                 Ellis Turnage, MSB# 8131
                                 Turnage Law Office
                                 P.O. Box 216
                                 108 N. Pearman Ave.
                                 Cleveland,. MS 38732
                                 Telephone: 662-843-2811
                                 Facsimile: 662-843-6133
                                 eturnage@etlawms.com
                                 Counsel for Plaintiff and The Wrongful Death
                                 Beneficiaries of Jeffrey Dale Simmons, Deceased




                                          4
                                            EXHIBIT A

        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled                                                 have

been designated as confidential. I have been informed that any such documents or information

labeled “CONFIDENTIAL” are confidential in accordance with the Protective Order.

        I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.



                                                    DATED:
Signed in the presence of:



(Attorney)




                                                5
